Citation Nr: 1019613	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  03-00 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to July 
1972. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision entered in August 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied entitlement to service connection 
for diabetes mellitus.

In September 2005 and November 2008, the Board remanded the 
claim for further development.


FINDINGS OF FACT

1.  There is no credible evidence that the Veteran served in 
the Republic of Vietnam or that he was exposed to herbicides 
while serving in Thailand.
 
2.  There is no competent and credible evidence of a nexus 
between the post-service diagnosis of diabetes mellitus and 
service.


CONCLUSION OF LAW

Diabetes mellitus was not incurred or aggravated while on 
active duty, and it may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act
 
The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have 
been met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in June 2002 October 2005, June 2007, 
and November 2008 of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.  Pursuant to 
the September 2005 remand, the RO in October 2005 
correspondence asked the appellant to provide a complete 
history of his claimed duty and/or visitation in the Republic 
of Vietnam.  The claim was readjudicated in February 2010.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim being adjudicated to the extent possible, and, as 
warranted by law, afforded a VA examination.  The RO obtained 
all available Veteran's service treatment and personnel 
records.  The appellant submitted private treatment records 
from the Saco River Medical Group.  The claimant submitted 
service personnel records of a fellow veteran.  

In the June 2002 claim, the representative requested that the 
RO obtain a complete copy of the Veteran's VA treatment 
records since December 1998.  The RO only obtained VA 
treatment records from 2001 to 2004.  The outcome of this 
claim, however, depends on whether the appellant had diabetes 
mellitus while on active duty, whether the disorder was 
compensably disabling within a year of his separation from 
active duty, and whether he is presumed to have been exposed 
to herbicides in service.  Therefore, the RO did not have to 
obtain a complete copy of the claimant's VA treatment records 
since December 1998.

Pursuant to the September 2005 remand, the service department 
searched the morning reports of the Veteran's squadron.  
Pursuant to the November 2008 remand, the service department 
furnished the claimant's entire personnel file.  The RO 
requested that the service department search for a flight 
manifest or a DD Form 1351 or its predecessor.  The service 
department, in turn, indicated that no such information was 
available in this case.

The RO did not initiate another attempt to obtain a complete 
set of the Veteran's service treatment records, to include 
dental records, nor did the RO request that the service 
department determine where the Veteran's home base in 
Thailand was, as required by the November 2008 remand.  
Nevertheless, the outcome of this claim does not depend on 
whether there are any outstanding service treatment records, 
to include dental records, during the period in which he was 
stationed in Thailand because the claimant does not allege 
that he received medical treatment in the Republic of 
Vietnam.  Also, the outcome of this claim does not depend on 
additional development regarding which base the appellant 
served at in Thailand because the Veteran's service in 
Thailand is not in dispute.  Although the Secretary is 
required to comply with remand orders, it is substantial 
compliance, not absolute compliance that is required.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  There was 
substantial compliance with the November 2008 remand.

Given that a DD Form 1351 or its predecessor, and service 
treatment records from his service in Thailand are not of 
record, VA has a heightened duty to assist the veteran in 
developing his claim since the records may have been lost.  
O'Hare v. Derwinski, 1 Vet. App. 365 (1991).   The case law 
does not, however, lower the legal standard for proving a 
claim for service connection but, rather, increases the 
Board's obligation to evaluate and discuss in its decision 
all of the evidence that may be favorable to the appellant.   
See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

VA did not provide the Veteran with an examination in 
connection with his claim.  The Board finds that an 
examination was not necessary to decide the merits of this 
claim.  Under the VCAA, VA is obliged to provide an 
examination when the record contains competent evidence that 
the claimant has a current disability or signs and symptoms 
of a current disability; the record indicates that the 
disability or signs and symptoms of disability may be 
associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
threshold for the duty to provide an examination is rather 
low, McLendon v. Nicholson, 20 Vet. App. 79 (2006), however, 
here the evidence of record is sufficient to decide the 
claim.  

The Veteran's service personnel records show that he did not 
serve in the Republic of Vietnam.  They do not corroborate 
the assertion that he was otherwise exposed to herbicides.  
His service treatment records do not show a diagnosis of 
diabetes mellitus.  Moreover, the record as a whole 
preponderates against finding that diabetes mellitus was 
compensably disabling within one year of separation from 
active duty, and the competent medical evidence of record 
preponderates against finding that diabetes mellitus is 
otherwise related to active service.  In light of the lack of 
competent medical evidence showing that the diabetes mellitus 
or signs and symptoms of that disability may be associated 
with active service, there is no reason for VA to provide an 
examination or obtain an opinion in connection with this 
claim.

There is not a scintilla of evidence that any VA error in 
notifying or assisting the Veteran reasonably affects the 
fairness of this adjudication.

Governing law and regulations

Certain chronic disabilities, such as diabetes mellitus, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam War 
shall be presumed to have been exposed during such service to 
herbicide agents, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to herbicide agents 
shall be the last date on which he served in Vietnam during 
the Vietnam era.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. § 
3.307(a)(6)(iii).

The VA General Counsel concluded that the term "service in 
Vietnam" does not include service of a Vietnam era veteran 
whose only contact with Vietnam was flying high-altitude 
missions in Vietnamese airspace.  VAOPGCPREC 7-93; 59 Fed. 
Reg. 4,752 (1994).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service type II diabetes mellitus 
shall be service connected if the requirements of 38 C.F.R. § 
3.307(a)(6)(iii) are met, even though there is no record of 
such disease during service, provided further that the 
rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are 
also satisfied.  38 C.F.R. § 3.309.

Analysis

The Veteran asserts, in a December 2005 statement for 
example, that he flew in a C-130 from Clark Air Force Base to 
Thailand that first landed at Ton Son Nhut Air Base, Republic 
of Vietnam, sometime between December 16 and 18, 1965.  He 
also states that he volunteered for trips to Da Nang Air 
Base, Republic of Vietnam, where he unloaded ammunition, and 
that he went to Ton Son Nhut Air Base one time for an 
equipment training mission.  He claims that these temporary 
assignments occurred during the period of January to March 
1966.  In an August 2002 statement, J.L. said that he knew 
the claimant when they served in Thailand together and that 
during their service, they discussed the appellant's missions 
in the Republic of Vietnam.  In a January 2005 statement, the 
claimant notes that if Agent Orange was flown in to Takhli, 
Thailand, he had herbicide exposure because he was a cargo 
handler.

The Veteran's service personnel records do not verify that he 
had any service in the Republic of Vietnam.  These records 
show instead that he served in Thailand as an administrative 
specialist and an air passenger specialist.  His performance 
report from June to September 1966 reflects that his duties 
as an air passenger specialist included typing documents, 
maintaining office files and supplies, serving as an 
alternative lost-and-found baggage clerk, assisting in making 
reservations, and answering the phone.  His DD Form 214 from 
his period of service from February 1971 to July 1972 
indicates that he had Indochina service but no Vietnam 
service.  The award of the Vietnam Service Medal to the 
appellant does not establish service in the Republic of 
Vietnam because the Vietnam Service Medal was awarded to 
personnel who served in Thailand, Laos, or Cambodia or the 
airspace, thereover, and in direct support of operations in 
Vietnam.  See Manual of Military Decorations and Awards, DoD 
1348.33-M, AP4.1.2.66.2.1-2.  The service personnel records 
also do not verify the assertion that he handled herbicides 
while stationed in Thailand.

In June 2008, the service department stated that a search of 
the morning reports for the Veteran's unit from January to 
March 1966 reflects no remarks regarding the appellant or the 
squadron loading and unloading supplies at Da Nang Air Base.  
The service department noted that the allegation of doing a 
training mission to Ton Son Nhut Air Base is information that 
is not usually shown in the unit morning reports and that 
there was nothing else available.

Even if the C-130 carrying the Veteran to Thailand flew into 
the airspace of the Republic of Vietnam, without 
corroborating evidence that the Veteran stepped onto the 
landmass of the Republic of Vietnam, the appellant is not 
entitled to a presumption of herbicide exposure.

In essence, the only indication of service in the Republic of 
Vietnam or handling herbicides while in Thailand is found in 
the Veteran's own statements and the statement of J.L.  The 
statement of J.L. is, however, based on what the claimant 
alleged about his service and not based on J.L. seeing the 
appellant in the Republic of Vietnam.  The claimant's and 
J.L.'s statements are not credible.  They are outweighed by 
the lack of objective evidence indicating such service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence).  Simply put 
the Veteran's and J.L's statements regarding the appellant's 
service in the Republic of Vietnam and possible exposure to 
herbicides while in Thailand are of no probative value or 
credibility.  The Board therefore concludes that there is no 
credible evidence that he served in the Republic of Vietnam 
or that he was otherwise exposed to herbicides in service.

The Board has reviewed all service treatment records, all VA 
treatment records dated from 2001 to 2004, as well as the 
Saco River Medical Group records dated in August 2002.  These 
records do not include any opinion linking diabetes mellitus 
to service.  These records do not reveal any competent 
evidence of diabetes mellitus during service or to a 
compensably disabling degree within a year of the Veteran's 
separation from active duty.  Significantly, no service 
treatment record, including his separation examination, 
contains a diagnosis of diabetes mellitus.  Again, there is 
no credible evidence that the Veteran served in the Republic 
of Vietnam or was otherwise exposed to herbicides; therefore, 
service connection for diabetes mellitus is not warranted 
based on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309. 

The only evidence of record supporting the claim are the 
statements of the Veteran.  Diabetes mellitus is a disorder 
for which lay evidence of etiology is not competent nexus 
evidence.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).  As a lay person untrained in the field of medicine, 
the claimant's opinion does not constitute competent medical 
evidence and lacks probative value.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

There is competent evidence that the Veteran now has diabetes 
mellitus; however, without competent evidence linking 
diabetes mellitus to service, the benefit sought on appeal 
cannot be granted.  Therefore, neither direct nor presumptive 
service connection is warranted for diabetes mellitus.  The 
claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for diabetes mellitus, to 
include due to herbicide exposure, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


